Title: From John Quincy Adams to William Smith, 20 January 1804
From: Adams, John Quincy
To: Smith, William



Dear Sir.
Washington 20. Jany. 1804.

I inclosed to you last week a copy of a bill now pending before the House of Representatives here, purporting to be a bill for the protection of American Seamen; but really intended to assert the pretension of protecting foreign, and particularly British Seamen, against the legal authority of their own Government, within its own jurisdiction.—I also promised to send you a copy of another bill which is before the Senate, for the same purpose; but I find there were so few copies of it printed that I cannot obtain one to send you—It assumes however the same principle, and I presume will pass in some shape or other—As I am very confident that this will never be assented to by foreign Governments, and especially by that of Great-Britain, I cannot possibly suppose these bills brought forward for any other purpose than that of leading to a War with England—There are many other circumstances which concur to confirm this belief—I think it therefore necessary to give this notice to you, and I wish it may be known to the commercial interest in general at Boston and the other ports of the State; that those of our fellow-Citizens who have their property afloat, and exposed to the consequences which these measures may draw upon them, may adopt such precautions, as individually their own prudence shall point out, to secure themselves.
I am, Dear Sir, faithfully your’s
John Q. Adams